Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1st, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO-2015177145-A1) in view of Pascual (WO-2014086690-A1).
Regarding claim 8, 11, and 14, Zheng teaches a ready-to-drink beverage comprising a dairy component, sugar, and a stabilizing component.  The sugar is ~4.5 wt% of the beverage while the stabilizer comprises gellan gum [0016].   The dairy may be milk, milk fat, milk powder, skim milk, milk proteins, or combinations thereof [0038].  The gellan gum may be high acyl gellan gum [0040].  The high acyl gellan gum is 0.01 – 0.075 wt% of the beverage [0009].  The sugar may be sucrose [0033].  Carrageenan is an optional stabilizer and is therefore not required [0035].  The claimed range of high acyl gellan gum is within the range of the prior art and is therefore obvious.
The beverage is prepared by mixing the raw materials with the milk.  The beverage is then subjected to ultra-high temperature (UHT) heat treatment at ~140°C - ~151°C for 2 – 12 seconds followed by aseptic homogenization from 30 – 300 bars.  The UHT treatment may be followed by aseptic filling of suitable containers [0049].  The beverage may be cooled to about room temperature before bottling [0042].  The temperature and time overlaps with the claimed values, making the claims obvious.
Zheng teaches the addition of ascorbic acid as an acidifier to the beverage [0047].
Zheng does not teach the temperature of homogenization, or the claimed order of steps.  Pascual teaches the homogenization temperature of the beverage as 78±5°C.  These values overlap the claimed values, making the claimed values obvious.  It would have been obvious for a person having ordinary skill in the art to use the homogenization temperature of Pascual in the procedure of Zheng as they are both methods of preparation of ready-to-drink beverages.
Zheng does not teach the claimed order of steps.  However, Zheng does teach the processing of the ready-to-drink beverage by any suitable process [0049].  The courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, it would reasonable to move the homogenization step to before the UHT step.
Regarding claim 9, Zheng does not teach a two-step homogenization process comprising a first pressure range of 100 – 250 bars and a second range of 35 – 50 bars.  Pascual teaches preparing a ready-to-drink beverage where the homogenization is performed at 200/50 bars (the first pressure at 200 bars and the second pressure at 50 bars) [0061].  It would have been obvious to a person having ordinary skill in the art to use the two-step homogenization process of Pascual in the procedure of Zheng as two step homogenization was known to be used in the creation of a ready-to-drink beverage.
Regarding claim 10, Zheng does not teach the use of high acyl gellan gum as the only hydrocolloid in the ready-to-drink beverage.  The courts hold that "a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).  The prior art consists of multiple examples of low-sugar ready-to-drink beverages involving different stabilization agents.  The prior art, taken as a whole, comprises multiple embodiments using a variety of hydrocolloid stabilizers.  It would have been obvious to a person having ordinary skill in the art to utilize different stabilization agents taught to be suitable for the same purpose with the reasonable expectation that a stable ready-to-drink beverage having a good mouthfeel would continue to be provided.
Regarding claim 12, Zheng teaches using an acidifier in the beverage but not lactic acid.  Pascual teaches acidification of a ready-to-drink beverage using ~0.01 - ~0.1 wt% of an acidulant, such as lactic acid [0051].  The claimed range is encompassed by the prior art, resulting in the claim range being obvious.  Pascual teaches an acidulant being used to adjust the beverage pH [0051].  It would have been obvious to a person having ordinary skill in the art to add an acidulant to the beverage as to achieve the desired pH.
Regarding claim 13, Zheng teaches the addition of minerals such as calcium carbonate, calcium phosphate, and calcium citrate may be added to the beverage [0047], [0048].

Response to Arguments
Applicant’s arguments, filed June 1st, 2022, have been fully considered.
The Declaration under 37 CFR 1.132 filed June 1st, 2022 is insufficient to overcome the rejection of claim 8 – 14 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the concentration of sugar in the ready-to-drink beverage is addressed by new prior art and is therefore no longer at issue.
Applicant’s arguments concerning the rejection of claims 8 – 14 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the gellan gum of Yuan is different from the gellan gum on the invention [pg 7, ¶7].  As Yuan is no longer being used in this Office Action, the point is moot.
Applicant argues that closeness of values (Titanium Metals Corp. of America v. Banner ) and optimization of ranges (In re Aller) regarding the homogenization temperature of Yuan are the same [pg 8, ¶1].  As the Yuan is no longer being used for the rejection, the argument is now moot.
Applicant argues that the Office Action was improperly made final due to the elimination of references [pg 5, ¶5].  The Examiner again references MPEP 1207.03(a)(II) which states a new combination of prior art already provided, giving the same basic rejection as before, is not a new ground of rejection.  The references, in their entirety, have been made available to Applicant so as to prepare an appropriate response.  No new material was used in the Final Office Action.  Applicant may appeal the finality of the Office Action under 37 CFR 1.181.  See MPEP 1002.02(c)
The Examiner notes that new grounds for rejection have been introduced in this Office Action as part of the Request for Continued Examination.  All previous rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cilliers (WO-2015185372-A1) teaches a low sugar ready-to-drink beverage with a protein component.
Sher (WO-2014131792-A1) teaches a ready-to-drink chocolate beverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791